Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement

1.	The information disclosure statement (IDS) submitted on 09/09/2021 has been considered by Examiner and made of record in the application file.

2.	Claim 1 cancelled.


Claim Rejections - 35 USC §103


3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 2, 5-6, 8, 12, 14-15, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Koivisto et al. (U.S. PUB. 2019/0258878, hereinafter “Koivisto”) in view of Corral-Soto et al. (U.S. PUB. 2020/0151512, hereinafter “Corral-Soto”).

Consider claim 2, Koivisto teaches a method comprising: receiving first sensor data from a first sensor associated with a vehicle traversing an environment (page 3 [0041] and page 4 [0052]); determining, based at least in part on the first output, an object detection that identifies an object represented in the first sensor data (page 3 [0041] and page 4 [0052]); determining, based at least in part on the second sensor data, depth information corresponding to the environment (page 3 [0041] and page 4 [0052]); and determining, based at least in part on the second output, a three-dimensional region of interest corresponding to the object (page 3 [0040]-[0041]).
Koivisto does not explicitly show that receiving second sensor data from a second sensor associated with the vehicle; inputting the first sensor data into a first subnetwork; receiving a first output from the first subnetwork; inputting at least a portion of the first output and the depth information into a second subnetwork; receiving a second output from the second subnetwork.
In the same field of endeavor, Corral-Soto teaches receiving second sensor data from a second sensor associated with the vehicle (page 9 [0097]); inputting the first sensor data into a first subnetwork (page 5 [0055]); receiving a first output from the first subnetwork (page 9 [0097]); inputting at least a portion of the first output and the depth information into a second subnetwork (page 5 [0055]); receiving a second output from the second subnetwork (page 9 [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, receiving second sensor data from a second sensor associated with the vehicle; inputting the first sensor data into a first subnetwork; receiving a first output from the first subnetwork; inputting at least a portion of the first output and the depth information into a second subnetwork; receiving a second output from the second subnetwork, as taught by Corral-Soto, in order to encoding 3D point cloud data as set of 2D data arrays that may be suitable for use with 2D convolutional neural networks, for example to perform object detection, classification and segmentation.

Consider claim 5, Koivisto further teaches wherein the first sensor includes an image sensor and the second sensor includes a depth sensor (page 5 [0057]).  

Consider claim 6, Koivisto further teaches controlling the vehicle based at least in part on the three-dimensional region of interest (page 3 [0040]-[0041]).  

Consider claim 8, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 8.

Consider claim 12, the previous rejections of claim 6 apply mutatis mutandis to corresponding claim 12.

Consider claim 14, Corral-Soto further teaches wherein the first subnetwork comprises a first set of one or more fully-connected layers and the second subnetwork comprises a second set of one or more fully- connected layers (page 8 [0085]).  

Consider claim 15, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 15.

Consider claim 18, the previous rejections of claim 5 apply mutatis mutandis to corresponding claim 18.

Consider claim 19, the previous rejections of claim 6 apply mutatis mutandis to corresponding claim 19.

Consider claim 21, the previous rejections of claim 14 apply mutatis mutandis to corresponding claim 21.

Allowable Subject Matter

5.	Claims 3-4, 7, 9-11, 13, 16-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claims 3, 9 and 16, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest combining, as a combined output, the first output and the second output; inputting a first portion of the combined output into a third subnetwork and a second portion of the combined output into a fourth subnetwork, the first portion differing from the second portion; and receiving a first map from the third subnetwork and a second map from the fourth subnetwork, wherein: the first map indicates at least a first probability that a first point of the first sensor data is associated with the object, and the second map indicates at least a second probability that a second point of the second sensor data is associated with the object, in combination with other limitations, as specified in the independent claims 2, 8 and 15 respectively.

Claims 4, 11 and 17 depend on claims 3, 9 and 16 respectively. Therefore, the reason for allowance claims 4, 11 and 17 are the same as claims 3, 9 and 16 respectively set forth above.

Consider claims 7, 13 and 20, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein: inputting the first sensor data into a first subnetwork comprises determining a first subset of the first sensor data associated with the object detection and providing the first subset to the first subnetwork; and inputting the second sensor data into a second subnetwork comprises determining a second subset of the second sensor data associated with the object detection and providing the second subset to the second subnetwork, in combination with other limitations, as specified in the independent claims 2, 8 and 15 respectively.

Claim 10 depend on claims 8-9. Therefore, the reason for allowance claim 10 is the same as claim 9 set forth above.

Conclusion


6.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649